Case 2:20-cv-00006-LGW-BWC Document 15 Filed 07/22/20 Page 1 of 4

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By MGarcia at 2:33 pm, Jul 22, 2020
Case 2:20-cv-00006-LGW-BWC Document 15 Filed 07/22/20 Page 2 of 4
Case 2:20-cv-00006-LGW-BWC Document 15 Filed 07/22/20 Page 3 of 4
Case 2:20-cv-00006-LGW-BWC Document 15 Filed 07/22/20 Page 4 of 4
